Exhibit 10.3
Page 1 of 9
NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE 'SECURITIES') HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE '1933 ACT'), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(i) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (iii) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
12% CONVERTIBLE NOTE
Maturity date of November 8, 2014
 
$100,000.00
May 8, 2014 (the 'Issuance Date')

          FOR VALUE RECEIVED, Medican Enterprises Inc., a Nevada Corporation
(the 'Company') doing business in Las Vegas, Nevada hereby promises to pay to
the order of JSJ Investments Inc., an accredited investor and Texas Corporation,
or its assigns (the 'Holder') the principal amount of One Hundred Thousand
Dollars ($100,000), on November 8, 2014 (the 'Maturity Date'), and to pay
interest on the unpaid principal balance hereof at the rate of Twelve Percent
(12%) per annum (the 'Interest Rate') from the date hereof (the 'Issue Date')
until the same becomes due and payable, whether at maturity or upon acceleration
or by prepayment or otherwise; provided, that any amount of principal or
interest on this Note which is not paid when due shall bear interest at such
rate on the unpaid principal balance hereof plus the Default Amount (as defined
in Article 7, infra) from the due date thereof until the same is paid in full.
Interest shall commence accruing on the Issuance Date, shall be computed on the
basis of a 365-day year and the actual number of days elapsed and shall accrue
quarterly
          1. Payments of Principal and Interest.
                    (a) Payment of Principal. Upon the Maturity Date, this note
has a cash redemption premium of 130% of the principal amount only upon approval
and acceptance by The Holder. This provision only may be exercised if the
consent of the Note holder is obtained.
                    (b) Default Interest. Any amount of principal on this Note
which is not paid when due shall bear twelve percent (12%) interest per annum
from the date thereof until the same is paid ('Default Interest') and the
Holder, at the Holder's sole discretion, may include any accrued but unpaid
Default Interest in the Conversion Amount.

 

--------------------------------------------------------------------------------

 
Page 2 of 9
                    (c) General Payment Provisions. This Note shall be made in
lawful money of the United States of America by check to such account as the
Holder may from time to time designate by written notice to the Company in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. For purposes of this Note, 'Business Day' shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
State of Texas are authorized or required by law or executive order to remain
closed.
          2. Conversion of Note. At any time after the Issuance Date, this Note
shall be convertible into shares of the Company's common stock, share (the
'Common Stock'), on the terms and conditions set forth in this Paragraph 2.
                    (a) Certain Defined Terms. For purposes of this Note, the
following terms shall have the following meanings:
 
                     (1) 'Conversion Amount' means the sum of (A) the principal
amount of this Note to be converted with respect to which this determination is
being made, and (B) Default Interest, if any, on unpaid interest and principal,
if so included at the Holder's sole discretion.
 
 
 
                    (2) 'Conversion Price' means 45% discount to the average of
the three lowest trades on the previous ten (10) trading days to the date of
Conversion.
 
 
 
                    (3) 'Person' means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
 
 
                    (4) 'Shares' means the Shares into which any balance on this
Note may be converted upon submission of a Conversion Notice.

                    (b) Holder's Conversion Right. At any time or times on or
after the Issuance Date, the Holder shall be entitled to convert all of the
outstanding and unpaid principal amount of this Note into fully paid and
non-assessable shares of Common Stock in accordance with the stated Conversion
Price. The Company shall not issue any fraction of a share of Common Stock upon
any conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.

 

--------------------------------------------------------------------------------

 
Page 3 of 9
                    (c) Conversion Amount. Loan shall be converted pursuant to
Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) as promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, into
free-trading shares at the Conversion Price.
                    (d) Mechanics of Conversion. The conversion of this Note
shall be conducted in the following manner:
 
                    (1) Holder's Conversion Requirements. To convert this Note
into shares of Common Stock on any date set forth in the Conversion Notice by
the Holder (the 'Conversion Date'), the Holder hereof shall transmit by email,
facsimile or otherwise deliver, for receipt on or prior to 11:59 p.m., Eastern
Time on such date, a copy of a fully executed notice of conversion in the form
attached hereto as Exhibit 2(e)(1) (the 'Conversion Notice') to the Company.
 
 
 
                    (2) Company's Response. Upon receipt by the Company of a
copy of a Conversion Notice, the Company shall as soon as practicable, but in no
event later than three (3) Business Days after receipt of such Conversion
Notice, send, via email, facsimile or overnight courier, a confirmation of
receipt of such Conversion Notice to such Holder indicating that the Company
will process such Conversion Notice in accordance with the terms herein. Within
three (3) Business Days after the date of the Conversion Confirmation, the
Company shall have issued and surrendered to FedEx for delivery the next day to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.
 
 
 
                    (3) Record Holder. The person or persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
 
 
 
                    (4) Timely Response by Company. Upon receipt by Company of a
Conversion Notice, Company shall respond in a timely manner to Holder by
provision within three business days of the Shares requested in the Conversion
Notice.

          3. Other Rights of Holders. Reorganization. Reclassification.
Consolidation. Merger or Sale. Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company's assets to another Person or other transaction which is effected in
such a way that holders of Common Stock are entitled to receive (either directly
or upon subsequent liquidation) stock, securities or assets with respect to or
in exchange for Common Stock is referred to herein as 'Organic Change.' Prior to
the consummation of any (i) Organic Change or (ii) other Organic Change
following which the

 

--------------------------------------------------------------------------------

 
Page 4 of 9
Company is not a surviving entity, the Company will secure from the Person
purchasing such assets or the successor resulting from such Organic Change (in
each case, the 'Acquiring Entity') a written agreement (in form and substance
reasonably satisfactory to the Holder) to deliver to Holder in exchange for this
Note, a security of the Acquiring Entity evidenced by a written instrument
substantially similar in form and substance to this Note, and reasonably
satisfactory to the Holder. Prior to the consummation of any other Organic
Change, the Company shall make appropriate provision (in form and substance
reasonably satisfactory to the Holders of a majority of the Conversion Amount of
the Notes then outstanding) to ensure that each of the Holders will thereafter
have the right to acquire and receive in lieu of or in addition to (as the case
may be) the shares of Common Stock immediately theretofore acquirable and
receivable upon the conversion of such Holder's Note, such shares of stock,
securities or assets that would have been issued or payable in such Organic
Change with respect to or in exchange for the number of shares of Common Stock
which would have been acquirable and receivable upon the conversion of such
Holder's Note as of the date of such Organic Change (without taking into account
any limitations or restrictions on the convertibility of the Note). All
provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section.
          4. Issuance of Common Stock Equivalents. If the Company, at any time
after the Issuance Date, shall issue any securities convertible into or
exchangeable for, directly or indirectly, Common Stock ('Convertible
Securities'), other than the Note, or any rights or warrants or options to
purchase any such Common Stock or Convertible Securities, shall be issued or
sold (collectively, the 'Common Stock Equivalents') and the aggregate of the
price per share for which Additional Shares of Common Stock may be issuable
thereafter pursuant to such Common Stock Equivalent, plus the consideration
received by the Company for issuance of such Common Stock Equivalent divided by
the number of shares of Common Stock issuable pursuant to such Common Stock
Equivalent (the 'Aggregate Per Common Share Price') shall be less than the
applicable Conversion Price then in effect, or if, after any such issuance of
Common Stock Equivalents, the price per share for which Additional Shares of
Common Stock may be issuable thereafter is amended or adjusted, and such price
as so amended shall make the Aggregate Per Share Common Price be less than the
applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of subsection (vi)
of this Section 3.5(a) on the basis that (1) the maximum number of Additional
Shares of Common Stock issuable pursuant to all such Common Stock Equivalents
shall be deemed to have been issued (whether or not such Common Stock
Equivalents are actually then exercisable, convertible or exchangeable in whole
or in part) as of the earlier of (A) the date on which the Company shall enter
into a firm contract for the issuance of such Common Stock Equivalent, or (B)
the date of actual issuance of such Common Stock Equivalent. No adjustment of
the applicable Conversion Price shall be made under this subsection (vii) upon
the issuance of any Convertible Security which is issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any adjustment shall previously have been made to the exercise price of such

 

--------------------------------------------------------------------------------

 
Page 5 of 9
warrants then in effect upon the issuance of such warrants or other rights
pursuant to this subsection (vii). No adjustment shall be made to the Conversion
Price upon the issuance of Common Stock pursuant to the exercise, conversion or
exchange of any Convertible Security or Common Stock Equivalent where an
adjustment to the Conversion Price was made as a result of the issuance or
purchase of any Convertible Security or Common Stock Equivalent.
          5. Reservation of Shares. The Company shall at all times, so long as
any principal amount of the Note is outstanding, reserve and keep available out
of its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Note, such number of shares of Common Stock as shall at
all times be sufficient to effect the conversion of all of the principal amount
of the Note then outstanding; provided that the number of shares of Common Stock
so reserved shall at no time be less than two hundred (200%) of the number of
shares of Common Stock for which the principal amount of the Note are at any
time convertible. The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the Holders of the Note based on the principal
amount of the Notes held by each Holder at the time of issuance of the Notes or
increase in the number of reserved shares, as the case may be. In the event a
Holder shall sell or otherwise transfer any of such Holder's Note, each
transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Note shall be
allocated to the remaining Holders, pro rata based on the principal amount of
the Note then held by such Holders.
          6. Voting Rights. Holders of this Note shall have no voting rights,
except as required by law.
          7. Reissuance of Note. In the event of a conversion or redemption
pursuant to this Note of less than all of the Conversion Amount represented by
this Note, the Company shall promptly cause to be issued and delivered to the
Holder, upon tender by the Holder of the Note converted or redeemed, a new note
of like tenor representing the remaining principal amount of this Note which has
not been so converted or redeemed and which is in substantially the same form as
this Note, as set forth above in Section 1(e)(2).
          8. Defaults and Remedies.
                    (a) Events of Default. An 'Event of Default' is: (i) default
for ten (10) days in payment of interest or Default Interest on this Note; (ii)
default in payment of the principal amount of this Note when due; (iii) failure
by the Company for thirty (30) days after notice to it to comply with any other
material provision of this Note; (iv) if the Company pursuant to or within the
meaning of any Bankruptcy Law; (A) commences a voluntary case; (B) consents to
the entry of an order for relief against it in an involuntary case; (C) consents
to the appointment of a Custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; or (vi) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (I) is for relief against the Company in an

 

--------------------------------------------------------------------------------

 
Page 6 of 9
involuntary case; (2) appoints a Custodian of the Company or for all or
substantially all of its property; or (3) orders the liquidation of the Company
or any subsidiary, and the order or decree remains unstayed and in effect for
thirty (30) days. The Term 'Bankruptcy Law' means Title 11, U.S. Code, or any
similar Federal or State Law for the relief of debtors. The term 'Custodian'
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.
                    (b) Remedies. If an Event of Default occurs and is
continuing, the Holder of this Note may declare all of this Note, including any
interest and Default Interest and other amounts due, to be due and payable
immediately.
          9. Vote to Change the Terms of this Note. This Note and any provision
hereof may only be amended by an instrument in writing signed by the Company and
holders of a majority of the aggregate Conversion Amount of the Notes then
outstanding.
          10. Lost or Stolen Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in a form reasonably acceptable to the
Company and, in the case of mutilation, upon surrender and cancellation of the
Notes, the Company shall execute and deliver a new Note of like tenor and date
and in substantially the same form as this Note; provided, however, the Company
shall not be obligated to re-issue a Note if the Holder contemporaneously
requests the Company to convert such remaining principal amount into Common
Stock.
          11. Payment of Collection. Enforcement and Other Costs. If: (i) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding; or (ii) an attorney is
retained to represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys' fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.
          12. Cancellation. After all principal and accrued interest at any time
owed on this Note has been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.
          13. Waiver of Notice. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.

 

--------------------------------------------------------------------------------

 
Page 7 of 9
          14. Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of Texas, without giving effect to provisions thereof regarding
conflict of laws. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in Texas for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by sending by certified mail or
overnight courier a copy thereof to such party at the address for such notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
          15. Remedies. Characterizations. Other Obligations. Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
no remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit a Holder's
right to pursue actual damages for any failure by the Company to comply with the
terms of this Note. The Company covenants to each Holder of Notes that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).
          16. Specific Shall Not Limit General: Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and all Holders and shall not be construed against any person as the
drafter hereof.
          17. Failure or Indulgence Not Waiver. No failure or delay on the part
of this Note in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

--------------------------------------------------------------------------------

 
Page 8 of 9
          IN WITNESS WHEREOF, the Company has caused this Note to be signed by
its CEO, on and as of the Issuance Date.
 
By:  
[ex10-3_001.jpg]
 
Kenneth Williams
 
CEO
 
Medican Enterprises, Inc.


 
 

--------------------------------------------------------------------------------

 
CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS
OF
Medican Enterprises Inc.
We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of May 8, 2014, a corporation organized under the laws of the State of
Nevada (the 'Corporation'), the following reso'lution, upon motions made,
seconded and carried, was duly adopted and is now in rull force and effect
RESOLVED, the Board of Directors of the Corporation deem it in the best
interests of the Corpora'tion to enter into the Convertible Note Agreement with
JSJ Investments, Inc. dated May 8, 2014 (the 'Agreements') and have resolved to
enter into such agreements.

Dated: May 8, 2014
 
 
 
[ex10-3_001.jpg]
 
Kenneth Williams
 
Chief Executive Officer
 
Medican Enterprises, Inc.
 


 

--------------------------------------------------------------------------------

 